PER CURIAM.
Appellant appeals raising several issues, only one of which merits discussion. In sentencing appellant, the trial court departed from the recommended range of the guidelines, giving as one of its reasons appellant’s status as a habitual offender. Subsequently, the Florida Supreme Court declared this to be an invalid reason for departure in Whitehead v. State, 498 So.2d 863 (Fla.1986). Accordingly, the cause is remanded to the trial court for resentenc-ing. Albritton v. State, 476 So.2d 158 (Fla.1985).
SMITH, C.J., and WENTWORTH and JOANOS, JJ., concur.